   Case 1:18-cr-00144-TWT-RGV Document 88 Filed 05/06/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
            v.                           1:18-CR-144-TWT
ROBERT HAROLD SIMMONS
also known as
Boo Boo Simmons,
   Defendant.


                                    ORDER

       This is a criminal action.   It is before the Court on the Report and

 Recommendation [Doc. 57] of the Magistrate Judge recommending denying the

 Defendant’s Motion to Dismiss [Doc. 20] and Motion to Suppress [Doc. 21]. The

 Defendant’s Objections to the Report and Recommendation are without merit.

 The Magistrate Judge correctly held that to prevail on a due process violation

 claim, the Defendant “must show that pre-indictment delay (1) caused actual

 prejudice to the conduct of his defense, and (2) was the product of deliberate

 action by the government designed to gain a tactical advantage.” United States

 v. Jones, 592 F. App’x 920, 921-22 (11th Cir. 2015). The Defendant has failed

 to show actual prejudice or deliberate action by the government designed to

 gain a tactical advantage. The Defendant was properly advised of his Miranda

 rights and there has been no showing that his statements were not voluntary.
  Case 1:18-cr-00144-TWT-RGV Document 88 Filed 05/06/20 Page 2 of 2



The Court approves and adopts the Report and Recommendation as the

judgment of the Court. The Defendant’s Motion to Dismiss [Doc. 20] and

Motion to Suppress [Doc. 21] are DENIED.

      SO ORDERED, this 5 day of May, 2020.


                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge
